Citation Nr: 1625864	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the claims can be reached.  

Pursuant to the August 2013 remand instructions, the Veteran was provided a September 2013 VA examination to determine the etiology of hearing loss and tinnitus.  However, after a review of the examination report, the Board finds that it does not comply with instructions of the Board remand.  Specifically, the Board remanded the Veteran's claim for an opinion from an ear, nose, and throat (ENT) physician, and not an audiologist, because the July 2009 VA examiner, and audiologist, had recommended a consult by an ENT physician.  The Board finds that a review of the new VA examiner's report shows that examination and opinion was not provided by the requested ENT physician, but by another audiologist. 

The Board notes that a remand by the Board confers on the Veteran the right to compliance with the terms of that remand.  As the Board's previous remand explicitly requested an examination from an ENT physician, the Board finds that the development conducted does not comply with the terms of the remand, and thus further development remains necessary for VA to fulfill the duty to assist the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from that Gainesville VA Medical Center that are not already of record.  Any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA audiology examination with a medical doctor ear, nose, and throat (ENT) physician.  The examiner should review the claims file and note that review in the report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding symptoms in service and hearing loss and tinnitus since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The ENT medical doctor examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss or tinnitus is related to the Veteran's active service.  If the Veteran's current hearing loss and tinnitus are more likely attributable to factors unrelated to service, the examiner should specifically so state.  The examiner should reconcile the opinion with all previous audiology opinion and should provide the rationale for the opinion.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

